DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 23, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0092702) in view of 3GPP TS 36.213 V12.7.0, Hooli et al. (US 2018/0288787) and Pajukoski et al. (US 2011/0085516).

receiving an indication indicating at least one physical resource block (PRB) of a serving cell from a network ([0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission … LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary), wherein at least one location and at least one bandwidth of the at least one PRB are configured by a higher layer signaling transmitted by the network ([0078] two types of PUCCH resource determination are supported: explicit resource determination, in which the resource for PUCCH is indicated to the UE through an RRC command; [0059] for uplink transmissions, including PUCCH transmissions, 10 PUCCH channels may be multiplexed with the minimum interleaving granularity of 10 RBs to successfully meet the occupied bandwidth requirements … For example, in a 20 MHz system, one PUCCH channel could then occupy RBs 0, 10, 20, . . . 90. The 10 RBs over the nominal bandwidth would meet the 80% requirement to be considered an occupied channel bandwidth; [0070] FIGS. 7A and 7B are block diagrams illustrating example transmission designs configured for aspects of the present disclosure. Subframe 70 is divided into two slots, slots 700 and 701. The design according to the first aspect provides for each PUCCH transmission to span slots 700 and 701 in 
performing a communication operation in the at least one PRB group with the network, after receiving the indication ([0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission; [0067] the UE transmits the UCI to the base station over the allocated resources. In transmitting the PUCCH according to the various aspects of the present disclosure, different structures for the PUCCH may be employed);
wherein each of the plurality of PRB groups comprise at least one physical uplink (UL) control channel (PUCCH) resource ([0061] PUCCH transmissions scheduled in LTE systems are generally allocated for one physical resource block (PRB) occupying one resource block (RB) in each slot; [0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission … LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary; [0073] Each PUCCH channel may carry up to M*C bits, where M is the number of PRBs for the PUCCH channel); and
a processing circuit ([0096] processor), coupled to the storage unit ([0096] RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium) configured to execute the instructions stored in the storage unit ([0097] the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium).

In an analogous art, 3GPP TS 36.213 teaches a plurality of PRB groups (page 135, section 8.1.2, line 2, sets of resource blocks with each set including one or more consecutive resource block groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from 3GPP TS 36.213 with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups. 
The combination of Chen and 3GPP TS 36.213 does not teach wherein each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH; wherein the communication operation comprises transmitting a UCI and a demodulation reference signal (DMRS) with a PUCCH format in a PUCCH and a physical UL shared channel (PUSCH) in one of the at least one PRB group, the PUCCH and the PUSCH are transmitted according to a time-division multiplexing (TDM) 
In an analogous art, Hooli teaches wherein each of the at least one PUCCH resource indicates a starting symbol index ([0174] FIG. 3 illustrates a situation, where TDM between a Reference Signal (RS) symbol (symbol #0 in the figure), PUCCH (symbol #1) and PUSCH (symbols #3 . . . 13) is applied; [0177] In the situation shown in FIG. 3, a separate LBT period occurs just before each possible time instance when a UE may need to start transmissions. For example, symbols #0 and #1 of a subframe are occupied by RS and PUCCH, respectively; [0190] a PUCCH symbol in symbol #1) and a duration of a PUCCH ([0173] UL transmissions such as PUCCH and physical uplink shared channel (PUSCH) are required to occupy a large BW. .... However, each allocation with legacy subframe duration of 1 ms may comprise a large number of resource elements. … Such allocation may be too large in several situations, e.g. in the case when only few hybrid automatic repeat request-acknowledgement (HARQ-ACK) bits need to be transmitted. This motivates allowing for a shorter duration of PUCCH and, consequently, application of time division multiplex (TDM) between different channels such as PUCCH and PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from Hooli’s method with Chen’s resource allocation so that UE does not become power limited even with wider bandwidth allocations. TDMA approach may allow the single carrier properties of the transmitted signal to be maintained. On the other hand, when compared to frequency division multiple access (FDMA), TDMA may 
	The combination of Chen, 3GPP TS 36.213 and Hooli does not teach wherein the communication operation comprises transmitting a UCI and a demodulation reference signal (DMRS) with a PUCCH format in a PUCCH and a physical UL shared channel (PUSCH) in one of the at least one PRB group, the PUCCH and the PUSCH are transmitted according to a time-division multiplexing (TDM) scheme, and the PUCCH is transmitted according a code-division multiplexing (CDM) scheme.
	In an analogous art, Pajukoski teaches wherein the communication operation comprises transmitting a UCI and a demodulation reference signal (DMRS) with a PUCCH format in a PUCCH and a physical UL shared channel (PUSCH) in one of the at least one PRB group ([0063] In the case of time synchronization being present the control signaling consists of CQI, ACK/NAK and scheduling request indicator (SRI) … The PUCCH resources for SRI and CQI reporting are assigned and can be revoked through RRC signaling (i.e., CQI, ACK/NAK, SRI are UCI); [0064] Reference can also be made to 3GPP TR 36.211, … for a description in Section 5 of the UL physical channels, including the PUSCH (Section 5.3), the PUCCH (Section 5.4), and the reference signals DM RS (associated with transmission of the PUSCH or PUCCH); [0086] FIG. 3 shows time/frequency resources as organized for use in a first backward compatible embodiment of the invention used for transmitting the SRS, control signals ( PUCCH), DM RS and data (PUSCH)),
the PUCCH and the PUSCH are transmitted according to a time-division multiplexing (TDM) scheme ([0121] TDM is applied between the SRS, data-non-associated control 
the PUCCH is transmitted according a code-division multiplexing (CDM) scheme ([0102] PUCCH is used ([0102] CDM between UEs inside the PUCCH resource block; [0160] N adjacent blocks within each cluster can be further divided into parallel channels using CDM(/FDM) within the given resource. There are at least two ways to realize the CDM inside the cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajukoski’s method with Chen’s method so that the latency of the system can be reduced because the uplink control information such as link quality and resource request can be processed by the network during the same time interval when the data is received. Hence, the uplink throughput can be increased by this arrangement. Moreover, the multiplexing scheme for the LBT LTE-U can also be backward compatible with LTE Rel. 8 system (Pajukoski [0127] and [0135]).

Regarding Claim 2, the combination of Chen, 3GPP TS 36.213, Hooli and Pajukoski, specifically Chen teaches the communication operation comprises a listen before talk (LBT) performed in a first set of the at least one PRB group ([0052] LBT may be implemented on both the base station and the UE; [0064] in addressing LBT requirements for CCs in unlicensed bands, the potential ACK/NAK payload may be variable from subframe to subframe, depending on the results of CCA checks).



Regarding Claim 4, Chen does not teach the communication operation comprises a measurement performed in a second set of the at least one PRB group.
In an analogous art, 3GPP TS 36.213 teaches the communication operation comprises a measurement performed in a second set of the at least one PRB group (page 74, section 7.2, 4th paragraph: A UE is configured with resource-restricted CSI measurements if the subframe sets CCSI,0 and CCSI,1 are configured by higher layers; page 102, 5th paragraph, line 5: UE shall derive the channel measurements for computing CQI based on CRS (CRS the second set of the PRB group)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s method with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups. Moreover, the measurement result can further improve the configuration and allocation of the resources performed by the base stations.

However, Chen does not teach transmitting a measurement result of the measurement via the third set of the at least one PRB group.
In an analogous art, 3GPP TS 36.213 teaches transmitting a measurement result of the measurement via the third set of the at least one PRB group according to a result of the LBT (page 74, 8th paragraph: it shall transmit periodic CSI reporting on PUCCH as defined hereafter in subframes with no PUSCH allocation (the third set of the PRB group is PUCCH); 1st paragraph: CSI which consists of Channel Quality Indicator (CQI),… (i.e., CSI contains measurements)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s method with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups. Moreover, the measurement result can further improve the configuration and allocation of the resources performed by the base stations.




Regarding Claim 23, Chen does not teach each of the at least one PRB group comprises a plurality of consecutive PRBs.
In an analogous art, 3GPP TS 36.213 teaches each of the at least one PRB group comprises a plurality of consecutive PRBs (page 67, 7.1.6.5, line 8, each PRG consists of consecutive PRBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s method with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups.


Regarding Claim 33, the combination of Chen and 3GPP TS 36.213 does not teach the duration of the PUCCH is a long duration or a short duration.
In an analogous art, Hooli teaches the duration of the PUCCH is a long duration or a short duration ([0173] UL transmissions such as PUCCH and physical uplink shared channel (PUSCH) are required to occupy a large BW. .... However, each allocation with legacy subframe duration of 1 ms may comprise a large number of resource elements. … Such allocation may be too large in several situations, e.g. in the case when only few hybrid automatic repeat request-acknowledgement (HARQ-ACK) bits need to be transmitted. This motivates allowing for a shorter duration of PUCCH and, consequently, application of time division multiplex (TDM) between different channels such as PUCCH and PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from Hooli’s method with Chen’s resource allocation so that UE .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al., Pajukoski et al. and Stern-Berkowitz et al. (US 2018/0048498, relying on the provisional application 62/204,135).
Regarding Claim 6, the combination of Chen, 3GPP TS 36.213, Hooli and Pajukoski does not teach the measurement result comprises a LBT successful rate of the third set of the at least one PRB group.
In an analogous art, Stern-Berkowitz teaches the measurement result comprises a LBT successful rate ([0323] a WTRU may report how many LBT/CCA attempts failed out of how many tries) of the third set of the at least one PRB group ([0230] A WTRU may transmit the UCI on the PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stern-Berkowitz’s LBT statistics with Chen’s method in order to indicate to the eNB the probability of success for UL transmissions on the unlicensed channels (Stern-Berkowitz [0387] lines 2-4). This information will be useful when the operator is performing the network configuration for licensed and unlicensed bands because the operator can, based on the failure rates, .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al., Pajukoski et al. and You et al. (US 2018/0013529).
Regarding Claim 24, the combination of Chen, 3GPP TS 36.213, Hooli and Pajukoski does not teach a maximum number of the plurality of PRB groups is 4.
In an analogous art, You teaches a maximum number of the plurality of PRB groups is 4 ([0271] When the size of a PRB-set is 2 or 4 in a distributed transmission environment, PRB bundling may be applied regardless of an AL. In this case, the size of PRB bundling (i.e., the size of a PRB group (PRG)) of the EPDCCH may always be assumed to be a specific number of PRBs (e.g., 6 PRBs) (PRB group size is 6 and the set is a size of 2 or 4 PRB groups)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined You’s method with Chen’s method so that  UEs with all the different Aggregation Levels are able to operate in the network ([You [0271]). Thus, quality of services for all the users can be improved with this feature regardless of their device capabilities, and any negative impact for the network system is avoided.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al., Pajukoski et al. and Park et al. (US 2012/0165032).
Regarding Claim 26, the combination of Chen, 3GPP TS 36.213, Hooli and Pajukoski does not teach the plurality of PRB groups are not overlapped, partly overlapped or completely overlapped.
In an analogous art, Park teaches the plurality of PRB groups are not overlapped, partly overlapped or completely overlapped ([0018] lines 1-3, PRBs included in the first rotation PRB group and the PRBs included in the second rotation PRB group may not overlap each other; [0019] lines 1-3, PRBs included in the first rotation PRB group and the PRBs included in the second rotation PRB group may overlap each other at least partially).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the configuration of overlapped PRB groups from Park with Chen’s method in order that frequency resource management is considered (Park [0079] lines 7-8) because in a network with limited frequency resources, overlapped configurations of PRB groups can provide the network operator the flexibility to configure the network resources within the allocated system bandwidth. Moreover, both narrowband and wideband systems can benefit from the implementation of this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papasakellariou (US 2015/0358924) teaches power control for transmission of uplink control information in carrier aggregation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413